Citation Nr: 0100546	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from February 1967 to September 1969; he died in 
December 1998.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1999, by the Pittsburgh Regional Office (RO), which denied 
service connection for the cause of the veteran's death, and 
eligibility for DEA under 38 U.S.C. Chapter 35.  A notice of 
disagreement as to those determinations was received in June 
1999.  A statement of the case was issued in June 1999.  The 
appellant's substantive appeal was received in July 1999.  
Additional medical records were received in August 1999.  A 
supplemental statement of the case was issued in December 
1999.  The appeal was received at the Board in April 2000.  

The appellant has been represented throughout his appeal by 
the Disabled American Veterans, which submitted written 
argument to the Board in April 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  The veteran died in December 1998, at the age of 54; the 
immediate cause of death was reported as widespread 
metastatic disease due to, or as a consequence of, cancer of 
the esophagus and cancer of the base of the tongue.  No other 
significant condition contributing to the veteran's death was 
reported on the death certificate.  No autopsy was performed.  

4.  At the time of the veteran's death, service connection 
was in effect for convulsive disorder, postoperative 
residuals of intracranial aneurysm, evaluated as 30 percent 
disabling.  

5.  Cancer of the esophagus and the base of the tongue with 
widespread metastasis was not present in service or 
demonstrated until many years later, and it was not causally 
related to an incident of service, including exposure to 
Agent Orange or other herbicide agent, or to a service-
connected disability.  

6.  The cause of the veteran's death was not the result of a 
service-connected disability; nor did the service-connected 
disabilities have a material influence in producing his 
death.  

7.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  Cancer of the esophagus and the base of the tongue with 
widespread metastasis was not incurred in or aggravated by 
active service; nor is this condition proximately due to or 
the result of a service-connected disability; nor may this 
condition be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5107(b) (West 1991 & Supp. 2000); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ____ (2000) (to be codified as amended 
at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2000).  

2.  The veteran's death due to cancer of the esophagus and 
the base of the tongue with widespread metastasis was not 
caused by a disability incurred in or aggravated by active 
service; nor did a service-connected disability contribute 
substantially or materially to his death.  38 U.S.C.A. 
§§ 1310, 5107(b) (West 1991 & Supp. 2000); Pub. L. No. 106-
475, § 4, 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 3.312 
(2000).  

3.  The appellant is not eligible for survivor's educational 
assistance.  38 U.S.C.A. §§ 3500, 3501 (West 1991); 38 C.F.R. 
§ 21.3021 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's Armed Forces of the United States Report of 
Transfer or Discharge, DD Form 214, documents that his active 
military service included one year and twenty days of foreign 
or sea service.  Among his listed awards and decorations are 
the Vietnam Service Medal and the Vietnam Campaign Medal.

The record reflects that the veteran died in December 1998, 
at the age of 54.  A certificate of death, dated in December 
1998, shows that the veteran's death was attributed to 
widespread metastatic disease due to, or as a consequence of, 
cancer of the esophagus and cancer of the base of the tongue.  
No other condition was listed as contributing to death but 
not resulting in the underlying cause of death.  An autopsy 
was not performed.  At the time of the veteran's death, 
service connection was in effect for convulsive disorder, 
postoperative residuals of intracranial aneurysm, evaluated 
as 30 percent disabling.  

The veteran's service medical records are entirely negative 
for any indication of cancer.  A VA compensation examination 
conducted in January 1970 reported a diagnosis of convulsive 
disorder, epilepsy, grand-mal type, postsurgical, following 
ligation of intracranial aneurysm in 1967, with onset in 
service, manifested by persistent convulsive seizures, only 
partly controlled by anti-convulsive medications.  A VA 
hospital summary dated from February 1970 to March 1970 
indicates that the veteran was admitted to the hospital for 
dermabrasion and revision of scars on the face.  Examination 
of the nose and throat was reported to be normal.  The 
pertinent diagnosis was post-acne scarring of the face.  

Received in December 1998 were private treatment reports 
dated from May 1998 to September 1998 reflecting a diagnosis, 
evaluation, and treatment for cancer.  The records indicate 
that the veteran was seen at a hospital in May 1998 with a 3-
month history of a sore throat, 10-pound weight loss, and 
tongue and right neck mass.  It was noted that a fine needle 
biopsy was positive for malignant cells.  The veteran was 
then directed to the ear, nose, and throat (ENT) department, 
where a diagnosis of carcinoma of the right base of the 
tongue was made.  During a clinical visit in June 1996, it 
was reported that the veteran had a diagnosis of stage-IV 
squamous cell carcinoma of the base of the tongue; it was 
also noted that the tumor had extended from the base of the 
tongue on the right side and across the midline to involve 
the left side of the tongue.  It was further noted that, 
because of his advanced stage, the veteran was referred to 
the department of oncology for consideration of a combination 
of radiation and chemotherapy approaches.  

The records further indicate that the veteran was admitted to 
a hospital on August 18, 1998, at which time he underwent a 
tracheostomy for airway protection and placement of 
brachycatheters to the base of the tongue and the right neck.  
On August 21, 1998, the veteran underwent removal of 
brachytherapy catheters from the oropharynx.  In September 
1998, he underwent excisional biopsy of the right inferior 
alveolar ridge.  It was noted that the veteran was initially 
treated with external radiation therapy.  A chest X-ray 
performed in October 1998 revealed interval development of 
multiple small pulmonary nodules, most consistent with 
metastatic disease; and interval development of prominent 
circumferential soft tissue thickening involving the mid 
esophagus.  It was concluded that, given the veteran's 
history of carcinoma of the tongue, the X-ray results 
represented primary esophageal carcinoma rather than 
metastatic disease.  Subsequently, a bone scan was conducted 
in October 1998 which revealed multiple metastases involving 
the skull, left scapula, and left tenth rib, as well as the 
upper sternum.  The veteran underwent continuing palliative 
radiation therapy, and insertion of feeding tubes in November 
1998.  

Records received in 1999 included those of the veteran's 
terminal hospitalization, which show that he was admitted to 
the hospital on December 11, 1998, for drainage around a 
feeding tube with gross abdominal distention.  His feeding 
tube was removed and an ostomy bag was applied to the 
gastrotomy site, which was at that time draining what 
appeared to be stool.  The veteran was given TPN at his 
family's request, and he progressed to the point where he 
expired on the morning of December 14, 1998; it was noted 
that this was apparently secondary to his carcinoma of the 
base of the tongue with widespread metastasis.  The final 
diagnoses were carcinoma of the base of the tongue and 
esophagus; drainage around feeding tube with necrosis of the 
skin around the feeding tube; and high-grade small bowel 
obstruction secondary to metastatic disease.  

II.  Legal analysis

Service connection for cause of death

The appellant essentially contends that service connection is 
warranted for the cause of the veteran's death.  She 
maintains that the veteran died of cancer that resulted from 
his exposure to herbicides while serving in Vietnam.  

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a veteran shall be 
granted service connection for a malignant tumor, although it 
is not otherwise established as incurred in service, if the 
disease is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1112(a)(1), 1101(3); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  See McCartt v. West, 12 
Vet.App. 164 (1999).  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
"Respiratory cancers" are specifically defined as cancer 
involving the lung, bronchus, larynx, or trachea, and must 
have become manifest to a degree of 10 percent or more within 
30 years after the last date on which the veteran was exposed 
to an herbicide agent during active service.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  For purposes of this section, the 
term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied,
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet.App. 155, 
160-61 (1997).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996).  Indeed, if the claim was 
not well-grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well-
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet. App. ___, No. 96-1517 (Nov. 6, 2000) (per curiam).  

Furthermore, we observe that the United States Congress has 
recently passed, and the President has signed into law, 
legislation repealing the requirement that a claim be well 
grounded.  Several bills were involved in that process, and 
the legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  Based upon the 
extensive development of medical evidence, including records 
submitted by the appellant and her representative, the Board 
concludes that all reasonable efforts have been made to 
compile a complete record for our decision, and that the 
appellant has had adequate notice of the evidence needed to 
substantiate her claim.  

In rendering our decision, the Board must account for the 
evidence which it finds to be persuasive and unpersuasive, 
and provide reasoned analysis for accepting or rejecting 
evidence submitted by and on behalf of the claimant.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  For the Board to deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet.App. 518 (1996), citing 
Gilbert, at 54.  It is the task of the Board to assess the 
credibility and probative value of the evidence and render 
its decision.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  
It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet.App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet.App. 185, 187 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.  

In this case, the medical evidence shows that the veteran 
died of cancer of the tongue and esophagus with widespread 
metastases.  There are no records to substantiate, nor has it 
been contended, that the veteran was treated for any relevant 
disease or injury during service.  The veteran's service 
medical records do not show that he suffered from cancer 
during his period of active duty.  Further, the veteran's 
post-service treatment records do not show cancer (of any 
sort) to have been diagnosed until approximately 29 years 
after his separation from service.  Indeed, it was not until 
May 1998 that the veteran was seen for complaints of a three-
month history of sore throat and weight loss, at which time 
he was referred to an ENT clinic, and he then was diagnosed 
with cancer of the base of the tongue.  

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Accordingly, the Board finds that the fatal cancer of the 
tongue and esophagus was not present in service or manifest 
to a compensable degree within one year after separation from 
service.  In fact, as noted above, the fatal carcinoma was 
initially medically shown shortly before the veteran's death 
in December 1998, many years following his separation from 
military service.  Thus, service connection would not be 
warranted for the terminal condition either on the basis of 
direct service incurrence or on the basis of having become 
manifest to the required degree within one year following the 
veteran's separation from military service.  38 U.S.C.A. 
§§ 1101, 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, the appellant has not presented competent 
evidence to establish a medical link between the veteran's 
period of service and his cause of death.  Overall, there is 
no medical evidence of adenocarcinoma or any cancer during 
service, and no records that tend to suggest that the veteran 
was treated for or diagnosed with cancer any earlier than 
twenty-nine years after service.  Moreover, there is also no 
competent medical evidence showing that a disease incurred in 
or aggravated by service substantially or materially 
contributed to the cause of the veteran's death.  There is 
simply no suggestion in the pertinent medical records that 
the veteran's service-connected disability played any role in 
his death.  

However, the Board acknowledges the appellant's assertions 
that the cancer that resulted in the veteran's death is due 
to exposure to herbicides during his period of service in 
Vietnam.  The Board notes that there is no question as to the 
veteran's period of service in the Republic of Vietnam, as 
supported by the service records and extracts of record, and 
the information reflected on the veteran's DD Form 214.  

Nonetheless, we must observe that the evidence does not 
demonstrate that a diagnosis of cancer of the tongue and 
esophagus was made during service or within one year 
following the veteran's separation from service, and it is 
not otherwise contended.  It is also noted that the veteran 
in this case has not been diagnosed with any disability for 
which service connection may be presumed to be the result of 
Agent Orange exposure under the provisions of 38 U.S.C.A. 
§ 3.309.  Specifically, although various types of cancer and 
sarcomas are enumerated in the pertinent regulation, the 
evidence of record would not support a finding that the 
veteran was ever diagnosed with any one of the diseases 
subject to presumptive service connection, as listed in the 
regulations.  Thus, although the veteran may have been 
exposed to herbicides during his period of service in 
Vietnam, such exposure, absent a diagnosis of a disease 
enumerated in section 3.309, is insufficient to presume that 
his cancer of the tongue and/or esophagus necessarily was 
incurred as a result of his service.  38 C.F.R. § 3.307(a); 
McCartt, supra.  

In this regard, the Board notes that the appellant has failed 
to put forth any competent evidence that the veteran was 
actually exposed to herbicides associated with Agent Orange 
while he was in service.  Moreover, recognizing that we are 
not permitted to presume herbicide exposure in Vietnam, see 
McCartt, supra, even if we were to assume, consistent with 
the appellant's theory of entitlement, that the veteran was 
so exposed, we would be compelled to find that she has 
advanced no competent evidence that Agent Orange or any other 
herbicide was directly related to the cancer from which the 
veteran died.  Such a showing would require expert, 
professional evidence. 

We appreciate the sincere belief of the appellant that Agent 
Orange was involved in the cause of the veteran's death.  
However, we must respectfully point out that such a theory by 
a lay person is far too speculative to support the claim.  
The Board notes that, pursuant to the statutes cited above, a 
great amount of scientific effort, over a number of years, 
has been exerted in research and analysis of the Agent Orange 
issue.  See the Agent Orange Act of 1991, supra, at section 
3, which mandated that the National Academy of Sciences (NAS) 
"review and evaluate the available scientific evidence 
regarding associations between diseases and exposure to 
dioxin and other chemical compounds in herbicides."  In 
pertinent part, "[a]fter reviewing 6,420 scientific or 
medical articles, and selecting approximately 230 
epidemiologic studies for detailed analysis, consulting with 
outside experts, and conducting public hearings," NAS issued 
a report entitled Veterans and Agent Orange:  Health Effects 
of Herbicides Used in Vietnam, on July 27, 1993, which found 
that a relationship existed between exposure to herbicide 
agents and the development of only certain, specified 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the determination, by the Secretary of 
Veterans Affairs, that there is no positive association 
between exposure to herbicides and any disorder not listed in 
the governing regulations.  Id.

A second report, entitled Veterans and Agent Orange:  Update 
1996, was issued by NAS on March 14, 1996. Again, it was 
scientifically concluded that only certain diseases have a 
medically supportable connection with herbicide exposure and, 
to date, the disease which caused the veteran's death is not 
among those disorders so recognized.  See 61 Fed. Reg. 
41,442-449 (1996).

Based upon its ongoing work pursuant to the Agent Orange Act 
of 1991, NAS subsequently issued a report entitled Veterans 
and Agent Orange, Update 1998.  An Executive Summary of that 
publication has been made available on the Internet, at 
"http://www.nap.edu/html/update98/," on the NAS 
publications website.  That document notes that Public Law 
No. 102-4, among other things, tasked NAS with conducting 
biennial updates that would review newly published scientific 
literature regarding statistical associations between health 
outcomes and exposure to dioxin and other chemical compounds 
in these herbicides.  The committee members producing the 
update were selected because they are leading experts in 
their fields, have no conflicts of interest with regard to 
the matter under study, and have taken no public positions 
concerning the potential health effects of herbicides in 
Vietnam veterans or related aspects of herbicide or dioxin 
exposure.  The committee's goal was to seek the most accurate 
information and advice from the widest possible range of 
knowledgeable sources.  Id.

Shortly after NAS issued Update 1998, the Secretary formed a 
task force to review the report and pertinent studies, and to 
make recommendations as to whether a positive association 
exists between herbicide exposure and any condition.  
Following that review, the Secretary has added no additional 
diseases to the regulation, and has reaffirmed his earlier 
determination, discussed hereinabove, that there is no 
positive association between herbicide exposure and any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 
1999).

In the aforementioned Executive Summary of NAS' Veterans and 
Agent Orange, Update 1998, there appears "Table 1 Updated 
(1998), Summary of Findings in Occupational, Environmental, 
and Veterans Studies Regarding the Association Between 
Specific Health Outcomes and Exposure to Herbicides."  There 
is no indication that either cancer of the esophagus or 
cancer of the tongue was added to the list.  Furthermore, as 
noted above, the appellant has not provided any pertinent 
expert medical or scientific evidence in support of her 
claim.

The Board is aware that ongoing NAS research relating to 
veterans and Agent Orange exposure has generated a new report 
entitled Veterans and Agent Orange:  Herbicide/Dioxin 
Exposure and Type 2 Diabetes.  That report, issued in October 
2000, represents the most recent scientific treatise 
addressing the potential for any linkage between disability 
and possible herbicide exposure in veterans.  It is available 
at "http://www.nap.edu/html/update98/," on the Internet.  
There is no indication, to date, that NAS has identified any 
scientific basis for associating herbicide exposure with the 
disorders which caused the death of the veteran.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case or 
supplemental statement of the case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet.App. 145, 151 (1999), citing Thurber v. Brown, 5 
Vet.App. 119, 122 (1993).  In the present case, we have not 
relied in any way upon the recent NAS publications on Agent 
Orange. We have simply referred to them for informational 
purposes.  Under the process prescribed by law, the Secretary 
may, at some time in the future, take action to amend VA's 
regulations with regard to herbicide exposure. The present 
case, however, must be, and has been, decided under current 
law.

Thus, in this respect, the appellant has failed to establish 
entitlement to service connection for the veteran's death, as 
a result of herbicide exposure.  Application of the benefit-
of-the-doubt doctrine has been considered with respect to 
this claim, but the Board finds that there is no approximate 
balance of negative and positive evidence such as to warrant 
its application.  

Eligibility for Survivors' Educational Assistance
under 38 U.S.C. Chapter 35

Congress has provided for educational assistance to the 
surviving spouses of veterans who died of service-connected 
disabilities for the purpose of assisting them in preparing 
them to support themselves and their families at a standard 
of living level which the veteran, but for the veteran's 
death or service disability, could have expected to provide 
for the veteran's family.  38 U.S.C.A. § 3500.  Specifically, 
a surviving spouse of (1) a veteran who died of a service- 
connected disability, or (2) a veteran who died while having 
a disability evaluated as total and permanent in nature 
resulting from a service-connected disability arising out of 
active military, naval, or air service after the beginning of 
the Spanish-American War, is eligible for survivors' 
educational assistance.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 21.3021.  

In this case, there is no dispute as to the appellant being 
the surviving spouse of the late veteran.  However, the 
veteran's death has not been adjudicated as service-
connected, and he did not die while having a service-
connected disability evaluated as total and permanent.  For 
eligibility to survivors' educational assistance, one of 
these requirements must be met.

As neither requirement is met, the appellant must be deemed 
ineligible for survivors' educational assistance.  The 
preponderance of the evidence is thus against the appellant's 
claim for survivors' educational assistance, and the claim 
must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependents' Educational Assistance benefit 
under Chapter 35, Title 38, United States Code, is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

